Case 1:18-cv-25429-JG Document 130 Entered on FLSD Docket 12/17/2020 Page 1 of 55




                           UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF FLORIDA
                                  MIAMI DIVISION

                           CASE NO. 18-25429-CIV-GOODMAN
                                  [CONSENT CASE]

  MAITE MARTINEZ,

         Plaintiff,
  v.

  CHERRY BEKAERT, LLP,

        Defendant.
  ________________________/

            ORDER ON DEFENDANT’S SUMMARY JUDGMENT MOTION

         Maite Martinez is a certified public accountant who used to work for the Cherry

  Bekaert, LLP firm (“CB”) as a litigation support staffer in the firm’s family law accounting

  support practice. She provided reports, calculations and analysis and, significant here,

  reviewed and critiqued opposing counsel’s discovery and their experts. Martinez would

  often testify at hearings and trials about her opinions on financial issues and the division

  of matrimonial assets.

         According to Martinez’s First Amended Complaint [ECF No. 11], opposing experts

  hired by opposing counsel harassed and threatened her. She advised her CB supervisors

  but, she says, they did “very little or nothing.” [ECF No. 11, p. 2]. After her complaint was

  allegedly neglected, she advised the firm’s litigation department managing partner, but

  he told her to ignore the opposing experts, and nothing further was done.
Case 1:18-cv-25429-JG Document 130 Entered on FLSD Docket 12/17/2020 Page 2 of 55




         Martinez says she suffered two stress-related seizures. She then noticed that her

  workload decreased. She claims that she had no other option than to resign (more than a

  year after the alleged harassment by the opposing side’s experts). She classifies her

  resignation as a constructive discharge.

         After her employment with the firm ended, she filed this lawsuit against her

  former employer (CB), alleging federal and state civil rights violations for unlawful and

  discriminatory employment practices on the basis of gender and retaliation. She did not,

  however, name as defendants the very opposing experts who allegedly harassed her, and

  she did not sue the attorneys who hired them, either.

         CB contends that it did take adequate proactive measures to help eliminate the

  dispute with the two opposing experts. Noting that it does not control opposing experts

  retained by opposing law firms, CB’s position is that it took adequate measures and

  therefore cannot be held liable for harassment by professionals it does not control. In

  addition, it notes that Plaintiff received a promotion and compensation increase of

  approximately 17% during her last year at CB, which also asked her to reconsider her

  decision to leave the firm.

         CB filed a summary judgment motion [ECF No. 54], arguing that (1) it cannot be

  liable for the improper conduct of non-CB employees who they did not control, especially

  when it took appropriate corrective action; (2) the record evidence does not support

  Martinez’s claims that she was treated unfairly because of her gender; (3) she was not


                                             2
Case 1:18-cv-25429-JG Document 130 Entered on FLSD Docket 12/17/2020 Page 3 of 55




  subject to any type of adverse employment action; (4) she was not subject to a hostile

  work environment; and (5) the statute of limitations bars her claims.

         Martinez filed an opposition response [ECF No. 105] and CB filed an amended

  reply [ECF No. 117].

         In her response, Martinez promotes the theme that “this case [is about] sacrificing

  your own employees in order to make money.” [ECF No. 105, p. 1]. She contends that

  CB’s Miami managing partner was confronted with a “choice” when Martinez

  complained about the alleged sexual harassment and intimidation by the opposing firm’s

  accounting experts: “maintain his relationship with the family law accounting

  community” and his relationship with the opposing experts and the lawyers who hire

  family law accounting experts or “risk jeopardizing these decades long professional

  relationships that involved co-marketing and reciprocal referrals by doing the right thing

  for Plaintiff, [its] own employee.” Id. at p. 1.

         She further argues that CB “chose to protect the professional relationships” with

  the opposing experts and their firms “over protecting Plaintiff.” Id. According to

  Martinez, the reason is “simple: protecting Plaintiff would have hurt” the “revenue and

  income” of the firm’s Miami managing partner. Id.

         Martinez contends that CB can be liable for the sexual harassment of non-

  employees -- by condoning or tolerating the environment and by failing to adequately

  respond. She also points to circumstances which, to her, evidence retaliation and a hostile


                                                 3
Case 1:18-cv-25429-JG Document 130 Entered on FLSD Docket 12/17/2020 Page 4 of 55




  work environment. And she argues that her claims are not time barred because of the

  continuing violation doctrine.

         Following extensive briefing, the Undersigned held a 3.5-hour hearing on CB’s

  summary judgment motion. [ECF No. 126].

         For reasons outlined in greater detail below, the Undersigned grants the motion

  in part and denies the motion in part.

  I.     Undisputed Factual Background1 and Procedural History

         A. Facts Highlighted By CB

         1.     Plaintiff obtained her Certified Public Accounting license in 2001 and

  started working in the divorce litigation practice of the CB accounting firm in July 2015.

         2.     Plaintiff was hired at CB after its Miami managing partner, Philip Shechter,

  served as the Plaintiff’s forensic accounting expert in connection with the Plaintiff’s

  personal divorce proceeding.

         3.     N/A

         4.     In Miami, there are approximately ten (10) forensic accountants who are


  1     The facts are generated from the paragraphs in each side’s Statement of Facts or
  Reply Statement of Facts which the opposing party expressly agreed are undisputed. For
  those purported facts which the opposing party classified as partly disputed, the
  Undersigned includes only the undisputed portions. The Undersigned will retain the
  paragraph numbering used by the parties. The abbreviation, “N/A,” means that the
  paragraph is disputed. The Undersigned sometimes changed the wording of an
  undisputed fact for stylistic and/or grammatical purposes. In addition, to enhance
  readability, I removed the specific record citations. They can be found in the initial source
  document if needed.

                                               4
Case 1:18-cv-25429-JG Document 130 Entered on FLSD Docket 12/17/2020 Page 5 of 55




  frequently retained as testifying experts in larger divorce proceedings. Two of those

  experts, Philip Shechter and Michael Everett, were CB partners at all relevant times.

         5.     Frequent forensic accountant experts in Miami include Paul Garcia and Eric

  Neuhof, from Paul Garcia, P.A.

         6.     N/A

         7.     N/A

         8.     N/A

         9.     When asked, “Has Cherry Bekaert ever had any level of control over you?,”

  Paul Garcia responded, “zero.”

         10.    N/A

         11.    Everett (a former income partner at CB who was supervised by Shechter)

  testified that he “enjoyed working with her [i.e., Martinez] and I thought her work was

  excellent.” In her deposition, Melissa Goldberg (an assistant manager who worked in

  CB’s forensic accounting/financial division) testified, “I think we all liked Maite and she

  liked us.”

         12.    Plaintiff received multiple promotions and more than one raise during her

  work relationship with CB.

         13.    Plaintiff testified that Garcia said “things against women” in a divorce case

  and that Neuhof harassed her by using the word, “FUCK,” in his emails to her.

         14.    Garcia was the opposing side’s forensic accountant in the Abreu divorce


                                              5
Case 1:18-cv-25429-JG Document 130 Entered on FLSD Docket 12/17/2020 Page 6 of 55




  case. At all times relevant to this lawsuit, forensic accounting expert Neuhof worked for

  Garcia’s accounting firm.

         15.    Plaintiff, as an expert on behalf of Ms. Abreu, and Neuhof, as the adversarial

  expert on behalf of Mr. Abreu, attended a Court hearing in the Abreu divorce proceeding

  on September 7, 2016.

         16.    In the Family Courthouse in connection with the Abreu Court hearing on

  September 7, 2016, within Plaintiff’s earshot, Neuhof referred to Plaintiff as a “cunt” to

  the attorney who hired the Plaintiff to be Ms. Abreu’s accounting expert. (emphasis

  added).

         17.    Shortly after the hearing on September 7, 2016, competing expert Neuhof

  told his partner, Garcia, about the incident described above (and about comments which

  Plaintiff supposedly said about Neuhof). Garcia testified he became “very upset” about

  a site visit involved in the Abreu case.

         18.    As a manner of expressing his purported frustration, competing expert

  Garcia sent a text message to CB’s Shechter that said he (Garcia) was going to “cut her

  [Plaintiff] open and remove her liver.” (emphasis added).

         19.    Garcia testified that he had no intention of harming the Plaintiff when

  making this comment in a text message to Shechter.

         20.    Garcia testified that part of the reason why he was so upset with the Plaintiff

  was his belief at the time that she had filed a complaint against Neuhof with the Florida


                                               6
Case 1:18-cv-25429-JG Document 130 Entered on FLSD Docket 12/17/2020 Page 7 of 55




  Board of Accountancy.

         21.     Plaintiff was upset when she returned to the CB office after the September

  7, 2016 hearing. Everett testified that she was “upset at what happened in the Court” and

  “she was not happy about it.”

         22.     Upon her return, Everett informed Plaintiff that competing expert Garcia

  sent a text message to Shechter about cutting out Plaintiff’s liver.

         23.     N/A

         24.     After the Plaintiff read Garcia’s text message, she sent the below email

  directly to Garcia:

         Paul,

         I am in receipt of your latest communication where you warn of upcoming
         “war” and you graphically describe how you are going to “tear out my
         liver,” among other things.

         The multiple harassing emails from Eric Neuhoff, false accusations that I
         reported him to the board of accountancy, him calling me the “c” word in
         front of other professionals outside the court room yesterday, your
         malicious and constant defamation of my character, including having me
         removed from a case, will no longer be ignored.

         Your agenda is unclear and irrelevant, but your threats are not. Phil and
         Mike’s multiple attempts to diffuse yours and Eric’s behavior have been
         unsuccessful.

         However, your latest threat of causing me bodily harm is a criminal offense
         that will be addressed accordingly.

         25.     Competing expert Garcia sent the below email to Plaintiff within minutes

  of receiving the above email:

                                               7
Case 1:18-cv-25429-JG Document 130 Entered on FLSD Docket 12/17/2020 Page 8 of 55




         Maite:

         DON’T YOU THREATEN ME!
         YOU ARE MESSING WITH THE WRONG GUY! THIS IS NOT ERIC
         NEUHOFF THIS IS ME.
         BRING IT ON! I GUARANTEE YOU WILL LOSE THE BATTLE. STAY
         THE HELL AWAY FROM ME, AND THIS IS A WARNING.
         YOUR LATEST OUTBURST IN COURT WAS WITNESSED BY MANY
         PEOPLE. YOU DO WHAT YOU NEED TO DO AND I WILL DO AND MY
         FIRM THE SAME.
         Phil/Mike if you forwarded this “PRIVALEGED” [sic] communications to
         this woman, it was done WITHOUT MY CONCENT [SIC] AND
         APPROVAL.
         What the HELL is this SHIT PHIL?
         You guys want WAR ………YOU FUCKING GOT IT!
         MAITE, DO NOT EVER EVER EVER EVER AGAIN ADDRESS ME, SEND
         ME AN EMAIL, TALK TO ME, STAY THE FUCK AWAY FROM ME. I AM
         WARNING YOU!
         YOU TAKE THIS WHEREVER YOU WANT. I WILL DEFEND ME, MY
         STAFF, MY FIRM VIGOURISLY [sic].
         PHIL, DON’T YOU HAVE THE BALLS TO STOP THIS WOMAN OR
         WHAT! DO YOU REALLY WANT ME TO TAKE THIS TO HIGHER
         LEVELS OF CHERRY BEKAERET? THIS IS INSANE. (emphasis added).

         26.      Shechter testified that upon receipt of the above email from competing

  expert Garcia, he called Garcia and reprimanded him for sending this unacceptable email.

         27.      Recognizing that it appeared CB and the competing expert’s firm were “at

  war” with each other, Shechter felt it would be best to try to use his personality to diffuse

  the situation since “we are all going to work in the same industry for a long time.”

         28.      Shechter testified that it is not within his personality to respond to a

  competing expert’s behavior with equal force and his “goal for CB was to try to diffuse

  the situation rather than pour gasoline on the situation, and “so rather than tell (Garcia)


                                               8
Case 1:18-cv-25429-JG Document 130 Entered on FLSD Docket 12/17/2020 Page 9 of 55




  . . . to F off and then create a bigger war, which would only cause more problems for

  (Shechter) and (Plaintiff) . . . (Shechter) decided it was better to diffuse the situation and

  try to get peace, so we all can move on in the same industry.”

         29.    Plaintiff was upset with Shechter because she felt his approach to dealing

  with the unacceptable behavior from the competing experts was “too passive” since

  Shechter did not tell Garcia to “screw off.”

         30.    When asked by Plaintiff’s counsel, “What effect on (Plaintiff’s) work

  environment did this have and your decision to be peacemaker rather than to fight fire

  with fire,” Shechter responded:

         It had no effect on anything. I had full respect for her. I even told her I was
         proud of her to standup to them. I said do not let them get to you, you are
         doing the right thing, concentrate on your work, concentrate on the
         schedules and the work, do not allow these – do not let these people try to
         get to you. There will be more people that will try to intimidate you in your
         career. Do not allow them to intimidate you. Be the professional, stand
         above it, ignore it, move forward, that is what going to be better for you and
         so I encouraged her. I [thought] that [it had] no effect in her work for Cherry
         Bekaert, if anything I was kind of proud of her for having the guts to stand
         up to people. I found that something to respect Maite for.2




  2      Plaintiff says this paragraph is disputed, but her position is not a well-taken one
  and the Undersigned rejects it. This paragraph simply quotes from a deposition. Plaintiff
  does not argue that the deposition excerpt is inaccurate or taken out of context. Instead,
  she simply says that Shechter was wrong when he testified that there was no effect.
  Plaintiff’s contrary position does not generate a bona fide dispute because the fact
  proffered by CB here is in fact true: i.e., Shechter did in fact say this at his deposition. The
  Undersigned acknowledges that Plaintiff contends that there was an effect (which would
  mean that Shechter was incorrect when he said otherwise in his deposition testimony).


                                                 9
Case 1:18-cv-25429-JG Document 130 Entered on FLSD Docket 12/17/2020 Page 10 of 55




          31.    As a result of competing expert Garcia and Neuhof’s behavior towards

   Plaintiff, CB conducted a phone conference involving Plaintiff, Shechter, Everett, and

   CB’s Managing Partner based in North Carolina, where options for dealing with the

   situation with the competing experts were discussed. Options presented to the Plaintiff

   included: (a) CB would support Plaintiff if she decided to file a criminal complaint or ask

   for a restraining order against competing expert Garcia; (b) CB would respect Plaintiff’s

   wishes if she wanted to be disassociated from cases involving competing experts Garcia

   or Neuhof, and CB would allocate the Plaintiff other work so that her overall workload

   would be uninterrupted; (c) The Plaintiff was alerted to the fact that building security

   could walk her to and from her car to the office each day; and (d) CB changed the lock

   system for its Coral Gables office.3

          32.    Plaintiff ultimately informed CB that she wanted to continue working on

   cases involving competing experts Garcia and Neuhof. (emphasis added).

          33.    During the entire time that Plaintiff worked at CB, she can recall a total of

   four (4) cases where Garcia and Neuhof were the competing side’s forensic accounting

   expert.

          34.    Garcia asked Shechter to remove Plaintiff from cases involving his firm.


   3      Plaintiff contends that this entire paragraph is disputed. However, the evidentiary
   citation she provided to support her view that a factual dispute exists does not create a
   dispute. In fact, the paragraph she relies on does not even directly address the subject of
   the paragraph at issue here, which concerns a conference call in which alternatives were
   presented. The Undersigned therefore deems the paragraph to be undisputed.

                                               10
Case 1:18-cv-25429-JG Document 130 Entered on FLSD Docket 12/17/2020 Page 11 of 55




          35.    N/A

          36.    N/A

          37.    In 2016, Plaintiff was promoted at CB to be a Manager and received an

   increase in salary as a result of the same. Plaintiff points out that the decision to give her

   a promotion and a salary increase was made before she complained on September 8, 2016

   about Garcia, Neuhof, and Garcia’s firm.

          38.    Plaintiff’s pay records reflect that her income in 2017, the year after the

   dispute with the competing experts, increased by $15,873 from the prior year. Plaintiff

   says this fact is misleading because it was based on the calendar year system, while CB

   used the fiscal year method to record her pay, and the records do not show whether they

   represent fiscal or annual pay.

          39.    N/A

          40.    Plaintiff continued to work for CB for approximately fifteen (15) months

   from September 2016, when the issues involving the competing experts arose. She

   voluntarily resigned from CB in December 2017.

          41.    In her deposition, Plaintiff testified that she did not resign from CB as a

   direct result of comments or actions from the competing experts, Garcia and Neuhof.4


   4      Plaintiff contends that CB’s view of the version for her resignation is disputed. But
   she did testify in her deposition in the way noted above. And the source material she
   cited as grounds to support her contention that a factual dispute exists (i.e. paragraphs
   ¶¶ 18-32 from her declaration [ECF No. 103-1]), do nothing to change her deposition
   testimony. Thus, the Undersigned views this paragraph as not genuinely in dispute.

                                                11
Case 1:18-cv-25429-JG Document 130 Entered on FLSD Docket 12/17/2020 Page 12 of 55




          42.    Plaintiff continued to work for CB on a full-time basis for four (4) weeks

   after giving her notice of intent to resign from CB on December 20, 2017.

          B. Facts Highlighted by Plaintiff

          43.    When asked if Shechter had stood up to Garcia instead of “accepting” his

   behavior, Garcia responded that he would have “[acted] very negatively’ and he would

   have “continued to be on a rampage, [and he] would have continued to be mad, [he]

   would have escalated things . . .”

          44.    In his deposition, Garcia testified, “Look, I have seen Maite, I have seen her

   with my own eyes in that modification action. I know how she can get. I did not need to

   be in Court, I did not need to be there. I know how she can get, trust me. So, I am telling

   Phil and Mike, come on man, control this woman.” (emphasis added).

          45.    Garcia’s email to Martinez said, “Do not interact, do not send me an e-mail,

   do not talk to me, stay the fuck away from me, I am warning you.”

          46.    Garcia gave the following deposition answer to the following question:

                 Q Phil Shechter ever called you up and asked you to apologize?
                 A No. I do not think so. I do not remember, I do not remember. I am
                 never going to apologize to her. I did nothing wrong.

          47.    Plaintiff testified that she was promoted sometime around April of 2016 to

   the position of “right under manager.”5


   5      Plaintiff’s statement of undisputed facts [ECF No. 115] incorrectly lists ECF 51-1
   as the source material. It is actually ECF No. 57-1. She apparently did this with all
   references to her own deposition, which is in the record at ECF No. 57-1, not 51-1.

                                               12
Case 1:18-cv-25429-JG Document 130 Entered on FLSD Docket 12/17/2020 Page 13 of 55




            48.   Plaintiff was promoted to “manager” in the winter of 2016.

            49.   Plaintiff’s yearly bonus was contingent on her “book of business.”

            50.   After being promoted to “manager” in 2016, Plaintiff was not promoted

   again.

            51.   Plaintiff remembers working on at least four cases where Garcia was the

   opposing expert. (Abreu, Mata, Pantoja, Enriquez).

            52.   The first sign that Plaintiff was having problems with Garcia was during

   the Mata case, where Garcia would say “things against women.”6

            53.   Plaintiff testified that she was made to feel uncomfortable by both Garcia

   and Neuhof.

            54.   During Plaintiff’s deposition, her counsel chose to not ask any follow-up

   question about what made her uncomfortable regarding her interactions with Garcia and

   Neuhof.

            55.   Plaintiff was being harassed by Neuhof during the Abreu case, and she

   notified both of CB’s partners (Everett and Shechter) of the harassment.

            56.   Plaintiff explained that she personally did not have a “contentious history




   6      Plaintiff already knew Garcia before she joined CB. In fact, Garcia served as her
   former husband’s forensic accounting expert in her divorce. [ECF Nos. 57-5, p. 75:13-19;
   57-1, pp. 32-33]. Plaintiff says that Garcia has “an unwarranted and personal vendetta”
   against her, while Garcia says that his involvement in her divorce created animosity on
   her part, causing “her frenziness” toward him. Id.

                                               13
Case 1:18-cv-25429-JG Document 130 Entered on FLSD Docket 12/17/2020 Page 14 of 55




   with Paul Garcia.” The hostility was one-sided or unilateral and it was directed only at

   her by Neuhof and Garcia.

          57.    N/A

          58.    N/A

          59.    The abusive emails from Neuhof made Plaintiff angry and at times caused

   her to be depressed. Instead of going home feeling like she had accomplished something

   and properly advocated for her client, by properly doing her due diligence, she would

   go home angry that she was being treated badly and harassed.

          60.    Neuhof referred to Plaintiff as a “cunt” before a hearing where Plaintiff was

   present with CB’s client and the client’s attorney.

          61.    Upon returning to the office, Plaintiff learned from Everett that Garcia

   (Neuhof’s boss) had sent Shechter a text message to the effect that Garcia was going to

   “cut [her] open and remove [her] liver.”

          62.    Upon learning of the text message, Martinez confronted Shechter and asked

   him about Garcia’s text message. Shechter refused to share the contents of the text

   message with Martinez. She demanded to know if what Everett had told her was true

   and whether Garcia had threatened to “cut me open and remove my liver.” Shechter

   refused to answer the question.

          63.    N/A

          64.    Plaintiff requested and obtained a meeting with Shechter, Everett, and Moss


                                               14
Case 1:18-cv-25429-JG Document 130 Entered on FLSD Docket 12/17/2020 Page 15 of 55




   to discuss her efforts to determine how CB would react to Garcia’s threatening email.

   However, what happened at the meeting is very much in dispute.

          65.    CB offered Plaintiff the ability to have herself removed as the forensic

   accountant on all cases in which Paul Garcia, P.A. was the competing expert. However,

   that never occurred, as Martinez rejected the offer.

          66.    Martinez never received an apology from either Neuhof or Garcia.

          67.    Working as a forensic accountant in divorce cases is not a competition. The

   role of a forensic accounting expert is to assist the attorney with financial discovery and

   present the findings to the attorney and to the Court, if needed.

          68.    CB matrimonial forensic accounting cases were at the time handled by

   either Shechter or Everett, who served as the partner in charge of the case. Then, Shechter

   or Everett decided which CB manager would work the case.

          69.    N/A

          70.    Attending depositions, mediations, or hearings at CB for the client was

   always a priority.

          71.    Shechter told Plaintiff that it was better to “make peace” than to “go to war

   with Paul [Garcia].”

          72.    N/A

          73.    N/A

          74.    Everett assigned Martinez two additional cases where Paul Garcia P.A. was


                                               15
Case 1:18-cv-25429-JG Document 130 Entered on FLSD Docket 12/17/2020 Page 16 of 55




   the opposing forensic accounting firm.

          75.    On or about December 2, 2016, Plaintiff was instructed by Shechter to attend

   a hearing in another case, instead of attending the Abreu mediation. The client (Ms.

   Abreu) texted Martinez, asking her why she was not present because “she really wanted

   [her] there.” Normally, Plaintiff would have been there during the entire mediation. She

   was given the “green light” to attend after it was determined that Garcia’s office did not

   attend (Paul Garcia P.A. represented Mr. Abreu).7

          76.    On or about October 5, 2017, Plaintiff was not “invited” to the initial

   meeting with counsel and client in the Pantoja case because the meeting took place at the

   Paul Garcia P.A. office. This was unusual because Martinez was normally included in

   these types of meetings and she was not present to take her own notes.8

          77.    On or about October 23, 2017, Martinez insisted on attending a hearing on

   a case she had been working on (in a limited capacity) because the client (Ms. Garcia)

   requested she attend. Garcia was the opposing forensic expert. When the hearing ended,

   Garcia approached Everett and demanded in a loud voice that he explain the reason for

   allowing Plaintiff to be there despite his demand that she not be associated with any cases

   where he was on the other side. Martinez says she felt humiliated, and when she


   7     CB does not dispute the above, but it challenges as factually incorrect “the
   implication that Plaintiff’s role in the Garcia cases was diminished.”

   8     CB challenges as factually incorrect “the implication that Plaintiff’s role in the
   Garcia cases was being purposefully diminished.”

                                               16
Case 1:18-cv-25429-JG Document 130 Entered on FLSD Docket 12/17/2020 Page 17 of 55




   explained her feelings to Everett, he said “That’s just Paul Garcia.”9

          78.    On or about November 29, 2017, Martinez was not invited to a discovery

   hearing in the Pantoja case because it was expected that Paul Garcia’s office would be in

   attendance. During the hearing, Everett had to call Martinez to obtain the relevant

   information regarding the discovery disputes (which Plaintiff would have typically had

   with her if she attended the hearing). It was very unusual for a Partner to attend a

   discovery hearing; Plaintiff was normally the person who would attend.10

          79.    On or about November 30, 2017, Everett told Martinez that she did not need

   to attend the depositions in the Garcia v. Enriquez case. Plaintiff contends that this was

   very unusual because she was the person who had drafted the deposition questions for

   the husband, Mr. Enriquez. Aside from always attending client and spouse’s depositions

   (as she typically participated by providing counsel with follow up questions), Martinez

   contends that her non-appearance would be a disservice to the client (because of an

   increased risk that important financial issues would be omitted). Also, Martinez said her

   absence generated embarrassment (caused by the client asking why Martinez wasn’t

   there). Plaintiff also notes that being forced to lie was very unprofessional.11



   9     CB challenges as factually incorrect “the implication that Plaintiff’s role in the
   Garcia cases was being purposefully diminished.”

   10    CB disputes the implication that Everett testified that he agrees with her
   characterization that Plaintiff’s role in the Garcia cases was diminished.

   11     CB mounts the same challenge about the implication from Everett’s testimony.

                                                17
Case 1:18-cv-25429-JG Document 130 Entered on FLSD Docket 12/17/2020 Page 18 of 55




          80.    N/A

          81.    High-profile cases were important at CB because they provide exposure

   with judges (court appointments) and high-profile family law attorneys who later would

   request that Martinez be placed on their cases, a scenario which would have helped her

   to be promoted.12

          82.    N/A

          83.    N/A

          84.    N/A

          85.    Martinez was not promoted above her manager position during the

   approximate 15 months between the competing expert incidents and her resignation.13

          86.    A portion of Martinez’s increase in compensation was tied to paid time off.

          87.    The Holiday Pay that Martinez was paid in 2016 increased in 2017. This was

   not a raise, although it was an increase in Holiday Pay.

          88.    In 2016, Plaintiff was paid for the office being closed (Office Closed) and in

   2017 she was paid more for the Office Closed. This was not an increase in salary.




   12     CB says there is no record evidence that Plaintiff was prohibited from working on
   high-profile cases or that cases against the competing experts were exclusively high-
   profile cases or that the competing expert cases were the only high-profile cases handled
   at CB.

   13     CB challenges the implication that there is record evidence indicating that the lack
   of a promotion during this time period was related to the incidents with the competing
   experts

                                               18
Case 1:18-cv-25429-JG Document 130 Entered on FLSD Docket 12/17/2020 Page 19 of 55




          89.    In 2017, Martinez was not informed that she was given a salary increase.

          90.    In 2016, Martinez was informed twice (before she complained about the

   competing experts incident) that she had received a salary increase.

          91.    At CB’s Miami office, she was the only forensic accountant who spoke

   Spanish as a first language who was able to testify as an expert. For this reason, Martinez

   was assigned cases where the clients spoke Spanish (i.e., because she was the best

   qualified to handle those cases).

          C. Illustrative Disputed Facts

          Among other issues, the parties dispute the following points:

          1.     Shechter’s specific response to Garcia’s cut-her-open-and-remove-her-liver

   email (e.g., whether he giggled, whether he told Martinez to “ignore it.”).

          2.     Whether Shechter’s motivations in communicating with Garcia about his

   email and his treatment of Plaintiff took a back seat to financial reasons to maintain a

   good working relationship with Garcia.

          3.     Whether CB retaliated against Martinez by directing her to avoid

   depositions in which Garcia’s firm would be involved.

          4.     Whether workload or allocation of assignments changed in any way after

   she complained.

          5.     Whether Martinez’s compensation at CB increased or decreased after she

   complained about the Garcia firm.


                                               19
Case 1:18-cv-25429-JG Document 130 Entered on FLSD Docket 12/17/2020 Page 20 of 55




          6.     Whether CB prevented Martinez from working on high-profile cases after

   she complained to Shechter about the competing experts.

          7.     Assuming that CB engaged in impermissible sexual harassment, whether

   the violation was continuing (in order to support a theory that the statute of limitations

   was extended).

   II.    Procedural Posture

          Martinez’s First Amended Complaint asserts six counts:

          Count I is for Title VII sex discrimination. Plaintiff alleges that the harassment and

   threats interfered with her work performance. She alleges that CB had a duty to take

   immediate and corrective action even though the harassers were not its employees. She

   contends that CB did not fulfill this duty.

          Count II is for sex discrimination under the Florida Civil Rights Act, based on the

   same facts and theory about CB’s alleged duty.

          Count III is for Title VII hostile work environment.

          Count IV is for hostile work environment under the Florida Civil Rights Act.

          Count V is for Title VII retaliation. Martinez claims she engaged in protected

   activity by complaining numerous times to her CB supervisor about the harassment and

   threats and hostile work environment, and that CB improperly retaliated against her. She

   alleges an adverse employment action: her role in ongoing cases was diminished and she

   was assigned fewer cases. Martinez further alleges that the adverse employment action


                                                 20
Case 1:18-cv-25429-JG Document 130 Entered on FLSD Docket 12/17/2020 Page 21 of 55




   affected her status at the firm, her ability to advance there, and her ability to receive salary

   increases and bonuses.

          Count VI is for retaliation under the Florida Civil Rights Act, based on the same

   alleged facts and legal theories.

          CB’s summary judgment motion does not seek expressly seek relief for the federal

   and state retaliation claims under Counts V and VI. There is no subject matter heading in

   its motion which mentions “retaliation” or Counts V and VI.

          Nevertheless, CB’s summary judgment motion seeks a judgment on the two

   retaliation counts by attacking a required element of the claim: an adverse employment

   action. Specifically, Section VI of CB’s motion is entitled, “The Record Evidence Does Not

   Support Plaintiff’s Claim That She Was The Subject Of An Adverse Employment Action.”

   [ECF No. 54, p. 10]. Therefore, CB’s summary judgment motion does in fact seek a

   judgment in its favor on the two retaliation counts.

          Using a similar style, CB does not mention “sex discrimination” or “Counts I and

   II” in any argument section in its motion. Rather, it mounts a legal challenge by using

   titles attacking an element of the claim or underscoring the apparent lack of logic in the

   claims. Section IV of CB’s motion is entitled “CB Cannot Face Legal Liability For The

   Actions Of The Competing Experts,” and Section V is entitled “The Record Evidence

   Does Not Support Plaintiff’s Claim She Was Treated Illegally Based On Her Gender.” Id.

   at pp. 5, 8.


                                                 21
Case 1:18-cv-25429-JG Document 130 Entered on FLSD Docket 12/17/2020 Page 22 of 55




   III.   Applicable Legal Standards and Analysis

          A. Summary Judgment

          Summary judgment is appropriate “if the pleadings, depositions, answers to

   interrogatories, and admissions on file, together with the affidavits, if any, show that

   there is no genuine issue as to any material fact and that the moving party is entitled to a

   judgment as a matter of law.” Allen v. Tyson Foods, Inc., 121 F.3d 642, 646 (11th Cir. 1997)

   (citation omitted). Thus, the Court may enter summary judgment “against a party who

   fails to make a showing sufficient to establish the existence of an element essential to that

   party’s case, and on which that party will bear the burden of proof at trial.” Celotex Corp.

   v. Catrett, 477 U.S. 317, 322 (1986).

          The moving party must “show the district court, by reference to materials on file,

   that there are no genuine issues of material fact that should be decided at trial.” Clark v.

   Coats & Clark, Inc., 929 F.2d 604, 608 (11th Cir. 1991). If the movant does so, then “the

   burden shift[s] to the non-moving party to demonstrate that there is indeed a material

   issue of fact that precludes summary judgment.” Id. A genuine factual dispute exists “if

   the evidence is such that a reasonable jury could return a verdict for the non-moving

   party.” Damon v. Fleming Supermarkets of Fla., Inc., 196 F.3d 1354, 1358 (11th Cir. 1999). The

   opposing party must proffer more than “a mere scintilla of evidence” to show “that the

   jury could reasonably find for that party.” Abbes v. Embraer Servs., Inc., 195 F. App’x 898,

   899-900 (11th Cir. 2006) (internal quotations omitted).


                                                22
Case 1:18-cv-25429-JG Document 130 Entered on FLSD Docket 12/17/2020 Page 23 of 55




          When deciding whether summary judgment is appropriate, the Court views all

   facts and resolves all doubts in favor of the nonmoving party. Feliciano v. City of Miami

   Beach, 707 F.3d 1244, 1247 (11th Cir. 2013) (affirming order denying defendant’s summary

   judgment motion on qualified immunity because of factual issue). And when conflicts

   arise between the facts evidenced by the parties, courts must “credit the nonmoving

   party’s version.” Id. at 1252.

          If there are any factual issues, the Court must not decide them; it must deny the

   summary judgment motion, and the case then proceeds to trial. See Whelan v. Royal

   Caribbean Cruises Ltd., No. 1:12CV-22481, 2013 WL 5583970, at *2 (S.D. Fla. Aug. 14, 2013)

   (citing Envtl. Def. Fund v. Marsh, 651 F.2d 983, 991 (5th Cir. 1981)). The Court cannot weigh

   conflicting evidence to resolve factual disputes. See Skop v. City of Atlanta, Ga., 485 F.3d

   1130, 1140 (11th Cir. 2007) (citation omitted) (reversing in part summary judgment). Even

   when the parties “agree on the basic facts, but disagree about the inferences that should

   be drawn from these facts,” summary judgment “may be inappropriate.” Whelan, 2013

   WL 5583970, at *2; see generally Johnson v. NCL (Bahamas) Ltd., No. 16-21762, 2017 WL

   1293770, at *2 (S.D. Fla. Feb. 3, 2017) (denying summary judgment motion in passenger’s

   slip and fall lawsuit against cruise ship operator).

          Our Circuit does not hesitate to reverse orders improvidently granting summary

   judgment motions, and has noted that “even if a district court ‘believes that the evidence

   presented by one side is of doubtful veracity, it is not proper to grant summary judgment


                                                23
Case 1:18-cv-25429-JG Document 130 Entered on FLSD Docket 12/17/2020 Page 24 of 55




   on the basis of credibility choices.’” Feliciano, 707 F.3d at 1252 (citing Miller v. Harget, 458

   F.3d 1251, 1256 (11th Cir. 2006)).

          Moreover, “as a general principle, a plaintiff’s testimony cannot be discounted on

   summary judgment unless it is blatantly contradicted by the record, blatantly

   inconsistent, or incredible as a matter of law, meaning that it relates to facts that could

   not have possibly been observed or events that are contrary to the laws of nature.”

   Feliciano, 707 F.3d at 1253.

          B. Statute of Limitations

          CB’s summary judgment motion contends that “civil actions under the FCRA

   must be brought within one year of the date on which the alleged unlawful employment

   practice occurs.” [ECF No. 54, p. 18]. It says nothing about the statute of limitations for

   federal Title VII claims, though.

          Martinez filed her Intake Questionnaire with the EEOC on March 9, 2018, alleging

   sex discrimination and retaliation. She checked the box indicating that she wanted to file

   a discrimination charge and authorized the EEOC to look into the discrimination she

   alleged. On March 23, 2018, she filed her Form 5 with the EEOC, which was dual filed

   with the Florida Commission on Human Relations. Her Form 5 alleged sex discrimination

   and retaliation by CB.

          On September 26, 2018, the EEOC issued a Right to Sue letter. [ECF No. 11-1].




                                                 24
Case 1:18-cv-25429-JG Document 130 Entered on FLSD Docket 12/17/2020 Page 25 of 55




   Martinez filed her initial Complaint [ECF No. 1] on December 26, 2018.14

          Because Martinez filed her EEOC charge on March 9, 2018, any discriminatory act

   she complained of must have occurred within 300 days before then to be timely. See Brooks

   v. CSX Transp., Inc., 555 F. App’x 878, 880 (11th Cir. 2014) (finding that for a charge to be

   timely in a deferral state like Florida, it must be filed within 300 days of the last

   discriminatory act); see also E.E.O.C. v. Joe's Stone Crabs, Inc., 296 F.3d 1265, 1270 (11th Cir.

   2002); see generally Avila v. Childers, 212 F.Supp.3d 1182, 1188 (N.D. Fla. 2016).

          The Florida Civil Rights Act requires complaints to be filed within 365 days of the

   discriminatory conduct. Fla. Stat. § 760.11(1) (1999). Because the FCRA is patterned after

   Title VII, federal case law dealing with Title VII applies. See Ganpath v. Advance Stores,

   Inc., No. 10-60036, 2011 WL 6069336 (S.D. Fla. Dec. 6, 2011). The Supreme Court has held

   that the limitations period begins running at the time the employee is notified that the

   decision was made to engage in the discriminatory employment practice, not when the

   effects of the decision began. Delaware State College v. Ricks, 449 U.S. 250, 259, 101 S. Ct.

   498 (1980).

          In its summary judgment motion, CB used the one-year statute of limitations for

   state law civil rights claims, not the 300-day version for federal claims. Therefore, the

   statute of limitations clock urged by CB is actually more beneficial to Plaintiff. CB


   14     Plaintiff’s allegations about these conditions precedent are alleged in paragraphs
   8-10 of her Amended Complaint. [ECF No. 11]. CB admitted those allegations in its
   answer. [ECF No. 24].

                                                  25
Case 1:18-cv-25429-JG Document 130 Entered on FLSD Docket 12/17/2020 Page 26 of 55




   contends that any claims based on events occurring before March 9, 2017 (one year before

   the EEOC claim was filed) are barred.

          CB then contends that the events giving rise to Martinez’s claims -- Neuhof’s nasty

   comment at the courthouse, Neuhof’s crude emails, and the threatening email from

   Garcia -- all took place in September 2016, approximately six months outside of the statute

   of limitations. CB further notes that Martinez could not recall any further interactions

   (after September 2016) with the two competing experts which made her uncomfortable.

   Therefore, CB argues, all of Plaintiff’s claims are time barred.

          In response, Martinez urges the application of the continuing violation doctrine.

   Calloway v. Partners Nat. Health Plans, 986 F.2d 446, 448-49 (11th Cir. 1993); see also Mitchell

   v. Miami Dade Cnty. Pub. Sch., 06-21663-CIV, 2007 WL 9702834, at *9 (S.D. Fla. Oct. 22,

   2007) (internal citation omitted) (“In determining whether a discriminatory employment

   practice constitutes a continuing violation, the Eleventh Circuit draws a distinction

   between the present consequence of a one time violation, which does not extend the

   limitations period, and the continuation of the violation into the present, which does.”).

          In other words, “the emphasis is not upon the effects of earlier employment

   decisions; rather, it is upon whether any present violation exists.” Delaware St. Coll v.

   Ricks, 449 U.S. 250, 258 (1980).

          Martinez emphasizes a few factors to support the continuing violation exception:

   (1) CB re-assigned her work, a scenario which lasted until her employment ended; (2) the


                                                 26
Case 1:18-cv-25429-JG Document 130 Entered on FLSD Docket 12/17/2020 Page 27 of 55




   alleged hostile work environment continued through the end of her employment; (3) CB

   intentionally failed to give Plaintiff a yearly performance review, a failing which lasted

   through the end of her employment; and (4) CB gave her only a neutral job reference

   despite the praise it provided in her evaluations.

          In its reply, CB argues that the record evidence contradicts the continuing violation

   doctrine, highlighting that the issues involving the competing experts were “resolved

   within a few weeks.” [ECF No. 117, p. 11].

          Although Martinez’s factual support for the continuing violation theory is thin, it

   is sufficient for now (but barely) to escape an adverse summary judgment ruling.

          This does not mean that CB has lost its statute of limitations argument. Instead, it

   means only that CB has not eliminated all genuine issues of material fact relevant to this

   defense theory. At trial, CB might still be able to prevail if it convinces a jury that the

   alleged discriminatory acts were not of a continuing nature after March 9, 2017. At trial,

   of course, Plaintiff would not be entitled to a rule requiring all inferences to be drawn in

   her favor. And the jury would be permitted to weigh her credibility against the credibility

   of others, an activity the Undersigned is prohibited from doing in the summary judgment

   context. See, e.g., Eagleston v. Guido, 41 F.3d 865, 871 (2d Cir. 1994) (citing Santiago Hodge

   v. Parke Davis & Co., 909 F.2d 628, 633 (1st Cir.1990)) (“[I]n some circumstances, factual

   issues related to statute of limitations should be put before a jury.”); City of Kingsport,

   Tenn. v. Steel & Roof Structure, Inc., 500 F.2d 617, 618 (6th Cir. 1974) (requiring a jury to


                                                27
Case 1:18-cv-25429-JG Document 130 Entered on FLSD Docket 12/17/2020 Page 28 of 55




   determine factual issues with respect to the statute of limitations defense); Grisham v.

   Philip Morris, Inc., No. CV 02-7930 SVW RCX, 2009 WL 9102320, at *2 (C.D. Cal. Dec. 3,

   2009) (“[S]tatute of limitations-related factual issues must be heard by a jury.”).

          C. CB’s alleged duty to “do something” about the competing experts’
             misconduct

          Title VII makes it unlawful for an employer to “discriminate against any

   individual with respect to [her] compensation, terms, conditions, or privileges of

   employment, because of such individual’s . . . sex.” 42 U.S.C. § 2000e-2(a)(1).

          To prove sexual harassment under Title VII, a plaintiff must show, among other

   things, that the harassment was sufficiently severe or pervasive to alter the terms and

   conditions of employment and create a discriminatorily abusive working environment.

   Hulsey v. Pride Rests., LLC, 367 F.3d 1238, 1244 (11th Cir. 2004). “Sexual harassment in the

   workplace can alter the terms and conditions of employment in either of two ways.” Id.

   at 1245.

          First, the plaintiff must demonstrate “that the harassment culminated in a ‘tangible

   employment action’ against her.” Cotton v. Cracker Barrel Old Country Store, Inc., 434 F.3d

   1227, 1231 (11th Cir. 2006). Second, the plaintiff must show hostile work environment

   harassment where “the workplace is permeated with discriminatory intimidation,

   ridicule, and insult, that is sufficiently severe or pervasive to alter the conditions of the

   victim’s employment and create an abusive working environment.” Harris v. Forklift Sys.,

   Inc., 114 S. Ct. 367, 370 (1993) (internal quotation marks and citations omitted).

                                                28
Case 1:18-cv-25429-JG Document 130 Entered on FLSD Docket 12/17/2020 Page 29 of 55




         Most of the cases which Martinez relies upon to support her theory that CB had a

   duty to take corrective measures in response to the competing experts’ threats and

   harassment involved hostile work environment claims based on sexual harassment. In

   fact, her legal argument heading in her opposition memorandum is “Hostile Work

   Environment Based Upon Sexual Harassment.” [ECF No. 105, p. 4].

         Those cases do not support Plaintiffs claim here, however, because the misconduct

   did not occur on CB’s property, on property it controls, by a person it controls (e.g.,

   another CB employee) or at the actual CB workplace. Instead, the harassing conduct by

   Garcia and Neuhof occurred at a courthouse and in emails. This is significantly different

   than the scenarios involved in the cases cited by Martinez, such as misconduct by a

   customer at a restaurant operated by the defendant employer or a stalker roaming the

   aisles of a large store owned by the defendant.

         A significant clue that an employer is not liable for the sexual harassment of an

   employee by a non-employee in a non-workplace setting is a federal regulation which

   explains when an employer might in fact be liable. See 29 C.F.R. § 1604.11 (sexual

   harassment). Subsection I provides:

         An employer may also be responsible for the acts of non-employees, with
         respect to sexual harassment of employees in the workplace, where the
         employer (or its agents or supervisory employees) knows or should have
         known of the conduct and fails to take immediate and appropriate
         corrective action. In reviewing these cases the Commission will consider
         the extent of the employer’s control and any other legal responsibility
         which the employer may have with respect to the conduct of such non-
         employees. (emphasis supplied).

                                              29
Case 1:18-cv-25429-JG Document 130 Entered on FLSD Docket 12/17/2020 Page 30 of 55




   Id.
          The harassment by Garcia and Neuhof did not occur in CB’s workplace. Moreover,

   CB does not control these opposing experts. The mere fact that CB’s managers,

   supervisors or executives could have confronted these experts but did not is insufficient to

   impose liability on CB for Plaintiff’s hostile work environment claim. Unlike a store or

   place of business, CB could not exclude Garcia and Neuhof from the courthouse or

   prevent them from using email (i.e., exercising authority at the locations of the

   harassment).

          As expressly noted in the federal regulation governing sexual harassment, the

   EEOC would also consider whether the employer had “any other legal responsibility”

   over the conduct of the non-employees. Martinez has identified none. She has, to be sure,

   cited to cases. But, as discussed below, those cases are not persuasive because they are

   factually distinguishable -- the harassment occurred at the workplace, at the defendant

   employer’s store, office, or other location, and the misconduct was perpetrated by

   harassers who the employer could have excluded or disciplined.

          For example, EEOC v Costco, 903 F.3d 618 (7th Cir. 2018), involved a hostile work

   environment claim based on a store’s failure to adequately protect an employee from

   harassment by a customer who repeatedly entered the store and bothered the Plaintiff.

   The Court held that an employer can be responsible for its own negligence for permitting,

   or failing to prevent, tortious conduct by persons upon premises under his control. The


                                               30
Case 1:18-cv-25429-JG Document 130 Entered on FLSD Docket 12/17/2020 Page 31 of 55




   courthouse and the opposing experts’ email accounts are not premises under CB’s

   control.

          Similarly, the Court in Lockard v. Pizza Hut, Inc., 162 F.3d 1062, 1073-74 (10th Cir.

   1998) involved a hostile work environment claim by a waitress who was sexually

   harassed in the restaurant by customers. Noting that the restaurant manager had many

   options available (but failed to take them), the appellate court held that the employer

   could be liable “since the employer ultimately controls the conditions of the work

   environment.” Id.

          In contrast, CB did not control the conditions at the courthouse or in Plaintiff’s

   email inbox (or in Garcia’s email).15

          Likewise, the Court in Dunn v. Washington County Hosp., 429 F.3d 689, 691 (7th Cir.

   2005) relied upon the Restatement (2d) of Agency § 213(d) as support for its holding that

   there could be liability if an employer was negligent in permitting, or failing to prevent,

   tortious conduct by others, regardless of if they are his servants or agents, “upon

   premises or with instrumentalities under his control.” (emphasis added). As noted, the

   courthouse and the internet (or email accounts or smart phones used by the opposing

   experts) are not CB’s premises, nor are they instrumentalities under its control. The


   15      Our appellate court cited Lockard, 162 F.3d 1062, with approval in Watson v. Blue
   Circle, Inc., 324 F.3d 1252 n.2 (11th Cir. 2003), for the rule that an employer may be found
   liable for the harassing conduct of its customers if the employer fails to take immediate
   and appropriate action in response to a hostile work environment to which the employer
   knew or reasonably should have known.

                                               31
Case 1:18-cv-25429-JG Document 130 Entered on FLSD Docket 12/17/2020 Page 32 of 55




   conduct at issue there involved a doctor who, though technically an independent

   contractor, worked with the Plaintiff nurse at the very Defendant-owned hospital where

   the harassment occurred. No such scenario exists here with Martinez, CB, and the

   opposing experts who harassed her.

         Because the courthouse, the internet, and the opposing experts’ email accounts are

   not under CB’s control, it is not liable under a hostile work environment claim for the

   awful threats and harassment perpetrated there by Garcia and Neuhof, who CB does not

   control. See generally Neal v. Manpower Int’l Inc., No. 3:00-CV-277/LAC, 2001 WL 1923127,

   at *9 (N.D. Fla. Sept. 17, 2001) (granting staffing agency’s summary judgment motion and

   noting that defendant did not play a role in the management or operations of the facility

   where the alleged sexual harassment occurred and lacked authority or control over its

   client’s employees).

         D. Were CB’s Own Actions Severe or Pervasive?

         To be sure, Martinez alleges other incidents, besides the threats and harassment

   by non-employees Garcia and Neuhof. But, as explained below, they are inadequate as a

   matter of law to support a hostile work environment claim.

         A plaintiff establishes a hostile work environment claim by showing:

         (1) [T]hat she belongs to a protected group; (2) that she has been subject to
         unwelcome harassment; (3) that the harassment . . . [was] based on a
         protected characteristic of the employee . . . ; (4) that the harassment was
         sufficiently severe or pervasive to alter the terms and conditions of
         employment and create a discriminatorily abusive working environment;
         and (5) that the employer is responsible for such environment under either

                                              32
Case 1:18-cv-25429-JG Document 130 Entered on FLSD Docket 12/17/2020 Page 33 of 55




          a theory of vicarious or of direct liability.

   Miller v. Kenworth of Dothan Inc., 277 F.3d 1269, 1275 (11th Cir. 2002) (emphasis added).

          The fourth element, whether the conduct was “sufficiently severe or pervasive to

   alter the conditions of employment and create an abusive working environment,” is the

   element that often tests the legitimacy of most harassment claims; and that test is true

   here. Gupta v. Fla. Bd. Of Regents, 212 F.3d 571, 583 (11th Cir. 2000).

          To establish a sufficient case of hostile work environment, Plaintiff must prove that

   “the workplace is permeated with discriminatory intimidation, ridicule, and insult, that

   is sufficiently severe or pervasive to alter the conditions of the victim’s employment and

   create an abusive working environment.” Miller, 277 F.3d at 1275 (emphasis added);

   Kavanagh v. Miami-Dade Cnty., 775 F. Supp. 2d 1361 (S.D. Fla. 2011).

          In deciding whether the harassing conduct is sufficiently severe or pervasive

   enough to alter the terms and conditions of employment and create an abusive working

   environment, courts focus on the totality of the circumstances. See id.; Mendoza v. Borden,

   Inc., 195 F.3d 1238 (11th Cir. 1999).

          Plaintiff “must prove that the environment was both subjectively and objectively

   hostile. . . . The employee must subjectively perceive the harassment as sufficiently severe

   and pervasive to alter the terms or conditions of employment, and this subjective

   perception must be objectively reasonable.” Reeves v. C.H. Robinson Worldwide, Inc., 594

   F.3d 798, 808-09 (11th Cir. 2010) (en banc).


                                                  33
Case 1:18-cv-25429-JG Document 130 Entered on FLSD Docket 12/17/2020 Page 34 of 55




          Concerning the objective component, courts consider (1) the frequency of the

   conduct, (2) the severity of the conduct, (3) whether the conduct is physically threatening

   or a mere offensive utterance, and (4) whether the conduct unreasonably interferes with

   the employee’s job performance. See Miller, 277 F.3d at 1275. These factors are assessed

   under a totality of the circumstances. Id. at 1276.

          The Eleventh Circuit has affirmed summary judgment for defendants based upon

   conduct significantly more severe and pervasive than what Martinez has established in

   this case. See, e.g., Godoy v. Habersham Cnty., 211 F. App’x 850, 853-54 (11th Cir. 2006)

   (affirming summary judgment where South American plaintiff claimed he was subject to

   racial slurs “almost every shift,” and that his supervisor battered him and told him “to

   go back to his boat and sail to South America where he belongs”); Barrow v. Ga. Pacific

   Corp., 144 F. App’x 54, 57 (11th Cir. 2005) (affirming summary judgment where black

   employee claimed his superintendent told him several times that he was “going to kick

   [his] black ass”; witnessed numerous other forms of racially offensive conduct and

   comments; saw the rebel flag on tool boxes and hard hats and “KKK” on the bathroom

   wall and on a block console; saw a noose in another employee’s locker; was called a

   “n***r” by his supervisor and told he would be “cut” if he looked at “that white girl”; and

   was called “black boy” and “dumb ass” by two other supervisors).

          In fact, the Eleventh Circuit has affirmed defense summary judgments in civil right

   lawsuits even where there are many instances of misconduct. See, e.g., Mitchell v. Pope,


                                                34
Case 1:18-cv-25429-JG Document 130 Entered on FLSD Docket 12/17/2020 Page 35 of 55




   189 F. App’x 911 (11th Cir. 2006) (affirming summary judgment in favor of employer and

   finding that sixteen incidents of offensive conduct including the supervisor’s attempts on

   three occasions to touch the employee and kiss her and numerous incidents of the

   supervisor making sexual and offensive remarks to the employee did not constitute the

   type of “severe” harassment necessary for liability to attach under Title VII). “The concept

   of . . . harassment is designed to protect working [individuals] from the kind of . . .

   attention that can make the workplace hellish. . . . It is not designed to purge the

   workplace of vulgarity.” Rio v. Runyon, 972 F. Supp. 1446 (S.D. Fla. 1997) (citing Bosheville

   v. Culligan Int’l Co., 50 F.3d 428, 430 (7th Cir. 1995)).

          And in an earlier en banc opinion, the Eleventh Circuit (in Mendoza, 195 F.3d at

   1246-47) provided myriad illustrations of cases from other circuits where sexual

   harassment claims based on significantly more egregious misconduct were rejected:

   Shepherd v. Comptroller of Public Accounts of Texas, 168 F.3d 871, 872-75 (5th Cir. 1999)

   (holding that several incidents over a two-year period, including the comment “your

   elbows are the same color as your nipples,” another comment that plaintiff had big

   thighs, touching plaintiff’s arm, and attempts to look down the plaintiff’s dress, were

   insufficient to support hostile-environment claim); Indest v. Freeman Decorating, Inc., 164

   F.3d 258, 264-67 (5th Cir. 1999) (noting it was “dubious” whether several sexually

   oriented comments and gestures and an implied threat of retaliation for refusing a sexual

   advance would be sufficient to establish a hostile environment); Quinn v. Green Tree Credit


                                                  35
Case 1:18-cv-25429-JG Document 130 Entered on FLSD Docket 12/17/2020 Page 36 of 55




   Corp., 159 F.3d 759, 768 (2d Cir. 1998) (holding that statement that plaintiff had the

   “sleekest ass” in office plus single incident of “deliberately” touching plaintiff’s “breasts

   with some papers that he was holding in his hand” were insufficient to alter the terms or

   conditions of the plaintiff’s employment); Adusumilli v. City of Chicago, 164 F.3d 353, 357

   (7th Cir. 1998) (holding actions insufficient to support hostile environment claim where

   co-employees teased plaintiff, made sexual jokes aimed at her, asked her what “putting

   one rubber band on top and another on the bottom means,” commented about her low

   neck tops, repeated staring at her breasts with attempts to make eye contact, and four

   incidents of touching her arm, fingers, or buttocks); Sprague v. Thorn Americas, Inc., 129

   F.3d 1355, 1365-66 (10th Cir. 1997) (holding five “sexually-oriented, offensive” statements

   over sixteen months insufficient to show hostile environment, even though one of the

   harasser’s statements occurred while he put his arm around plaintiff, looked down her

   dress and said, “well, you got to get it when you can”); Galloway v. General Motors Serv.

   Parts Operations, 78 F.3d 1164, 1167-68 (7th Cir. 1996) (holding offensive comments

   including repeatedly calling the plaintiff a “sick bitch” insufficient under Harris because

   not necessarily gender-related); Hopkins v. Baltimore Gas & Elec. Co., 77 F.3d 745, 753–54

   (4th Cir. 1996) (holding evidence that the harasser “bumped into [the plaintiff],

   positioned a magnifying glass over [the plaintiff’s] crotch, flipped his tie over to see its

   label, gave him a congratulatory kiss in the receiving line at [a] wedding, and stared at

   him in the bathroom” insufficient to establish violation of Title VII); Black v. Zaring Homes,


                                                36
Case 1:18-cv-25429-JG Document 130 Entered on FLSD Docket 12/17/2020 Page 37 of 55




   Inc., 104 F.3d 822, 823-24 (6th Cir. 1997) (reversing jury verdict and finding conduct was

   “sex-based” but insufficiently severe or pervasive to state actionable claim, where

   conduct over a four-month period involved repeated sexual jokes; one occasion of

   looking plaintiff up and down, smiling and stating, there’s “Nothing I like more in the

   morning than sticky buns”; suggesting land area be named as “Titsville” or “Twin

   Peaks”; asking plaintiff, “Say, weren’t you there [at a biker bar] Saturday night dancing

   on the tables?”; stating, “Just get the broad to sign it”; telling plaintiff she was “paid great

   money for a woman”; laughing when plaintiff mentioned the name of Dr. Paul Busam,

   apparently pronounced as “bosom”); Baskerville v. Culligan Int’l Co., 50 F.3d 428, 430 (7th

   Cir. 1995) (holding insufficiently severe or pervasive to support a hostile-environment

   claim involving nine instances of offensive behavior over seven months including

   repeated references to plaintiff as a “tilly” and a “pretty girl” and one instance of

   simulated masturbation); Kidwai v. McDonald’s Corp., 21 F.3d 423 (4th Cir. 1994) (holding

   insufficient under Harris seven incidents, including one instance in which harasser asked

   plaintiff whether “she was in bed with someone”); Weiss v. Coca-Cola Bottling Co. of

   Chicago, 990 F.2d 333, 337 (7th Cir. 1993) (holding plaintiff’s claims -- that supervisor

   repeatedly asked about her personal life, told her how beautiful she was, asked her on

   dates, called her a dumb blonde, put his hand on her shoulder at least six times, placed

   “I love you” signs in her work area, and tried to kiss her once at a bar and twice at work

   -- were not sufficient for actionable sexual harassment); see also DeAngelis v. El Paso Mun.


                                                 37
Case 1:18-cv-25429-JG Document 130 Entered on FLSD Docket 12/17/2020 Page 38 of 55




   Police Officers Ass’n, 51 F.3d 591, 593 (5th Cir. 1995) (“A hostile environment claim

   embodies a series of criteria that express extremely insensitive conduct against women,

   conduct so egregious as to alter the conditions of employment and destroy their equal

   opportunity in the workplace.”); Indest v. Freeman Decorating, Inc., 164 F.3d 258, 263 (5th

   Cir. 1999) (“All of the sexual hostile environment cases decided by the Supreme Court

   have involved patterns or allegations of extensive, long-lasting, unredressed, and

   uninhibited sexual threats or conduct that permeated the plaintiffs’ work environment.”).

          Our appellate court continues to cite Mendoza, 195 F.3d at 1246, in more-recent

   opinions assessing the severity or pervasiveness of the harassment. See, e.g., Allen v.

   Ambu-Stat, LLC, 799 F. App’x 703 (11th Cir. 2020) (affirming summary judgment for

   employer on sexual harassment claims because conduct at issue, including three crude

   sexual references and two instances of in-office physical touching, were sufficiently

   pervasive); Garriga v. Novo Nordisk Inc., 390 F. App’x 952 (11th Cir. 2010) (affirming

   summary judgment in employer’s favor in action alleging hostile work environment and

   retaliation because the challenged conduct -- boorish content, alleged to have occurred

   on nine days over a period of five months -- was inadequately severe and pervasive); see

   also Williams v. Housing Auth. of Savannah, Inc., No. 20-10809, 2020 WL 6335946, at *7 (11th

   Cir. Oct. 29, 2020) (affirming summary judgment for employer in lawsuit for sex

   discrimination and retaliation claims because the conduct, even though “without a doubt

   inappropriate and demeaning,” was insufficient to satisfy the standard of objective


                                               38
Case 1:18-cv-25429-JG Document 130 Entered on FLSD Docket 12/17/2020 Page 39 of 55




   severity and pervasiveness required for hostile work environment claims).

          Martinez was subject to unacceptable conduct on the part of the competing

   experts in two primary incidents. First, one of the competing experts called the Plaintiff

   the “c” word outside of a courtroom. Shortly thereafter, the other competing expert sent

   an outrageously unacceptable email (to Plaintiff and her boss, Mr. Shechter) and text

   message (to Mr. Shechter) inferring violence against Plaintiff.

          The issues involving competing experts Garcia and Neuhof, on the one hand, and

   Plaintiff and CB, on the other hand, were, for all practical purposes, resolved within a

   few weeks. Plaintiff could not recall any further interactions with competing experts

   Garcia or Neuhof that made her uncomfortable. Plaintiff continued to work for CB for

   approximately 15 months from the September 2016 issues involving the competing

   experts until her voluntary resignation from CB in December 2017.

          Thus, even if CB could be held legally responsible under Title VII and/or the FCRA

   for the misconduct of the competing experts (which it cannot), the totality of these

   circumstances do not rise to the level of sufficiently severe or pervasive to support a cause

   of action for hostile work environment. Moreover, a successful hostile work environment

   claim requires misconduct in the workplace -- and the misconduct of the competing experts

   did not occur in CB’s workplace. So even if their misconduct was severe or pervasive

   (which it was not), CB would still not be liable on a hostile work environment theory

   because the competing experts’ conduct did not occur in CB’s workplace and because CB


                                                39
Case 1:18-cv-25429-JG Document 130 Entered on FLSD Docket 12/17/2020 Page 40 of 55




   is not responsible for their conduct.

          Having concluded that CB is not legally responsible for the harassing conduct of

   competing experts, the Undersigned now turns to the conduct of CB’s own managers,

   supervisors, and employees in order to determine whether it is sufficient to avoid

   summary judgment on a hostile work environment claim under the severe and pervasive

   standard.

          Martinez does not allege that any CB employee or manager made inappropriate

   sexual remarks to her or that she was sexually harassed by CB managers and employees.

   Instead, she relies on a CB investigation (in September and October 2016) of an incident

   involving Mr. Shechter and a co-worker, Cynthia Lowe. That investigation, conducted by

   CB’s managing partner, resulted in a “stern” letter which Martinez suggests is indicative

   of pervasive sexual harassment. [ECF No. 105, p. 13].

          The Undersigned disagrees and rejects the theory.

          The letter says that (1) the Coral Gables Litigation Support section is not a

   professional environment in which to work; (2) the managers are not properly

   documenting employment matters; (3) the firm’s ability to respond to Lowe’s allegations

   was compromised; (4) Mr. Shechter and other section professionals “demonstrated a

   complete lack of sensitivity regarding inappropriate topics of conversation, including

   recounting sexual activities learned from [the] caseload;” and (5) Shechter should refrain

   from “the sharing of salacious facts from [his] caseload.” Id. at p. 14.


                                                40
Case 1:18-cv-25429-JG Document 130 Entered on FLSD Docket 12/17/2020 Page 41 of 55




          These circumstances, when compared to the far-more-graphic fact patterns

   deemed inadequate to meet the severe and pervasive standard in the cases cited above,

   fall substantially short of clearing the applicable legal hurdle. CB is not liable for a hostile

   work environment claim, and it is entitled to summary judgment on those claims.

          E. Did CB Retaliate Because Plaintiff Complained About the Competing
             Experts’ Harassment and Threats?

          At the hearing, CB’s counsel acknowledged that Martinez was not necessarily

   precluded from pursuing a retaliation claim merely because her claims for sexual

   harassment discrimination and hostile work environment failed.

          In other words, a retaliation claim is still theoretically viable even though the initial

   subject of a Plaintiff’s protected activity (e.g., reporting purported sexual harassment to

   a supervisor) turns out to be a non-actionable theory. CB’s concession about this legal

   point is hardly remarkable, as it is supported by case law authority. See generally

   Burlington N. & Santa Fe Ry. Co. v. White, 126 S. Ct. 2404, 2416 (2006) (explaining that the

   “reasonable employee” standard to judge harm is an objective one and is “tied to the

   challenged retaliatory act, not the underlying conduct that forms the basis of the Title VII

   complaint”)16; E.E.O.C. v. Wyeth, 302 F. Supp. 2d 1041, 1071 (N.D. Iowa 2004) (finding that

   even though there were still issues of material fact surrounding plaintiff’s claims for


   16     The Burlington Court noted the importance of separating “significant from trivial
   harms,” and noted that “normally petty slights, minor annoyances, and simple lack of
   good manners will not” deter discrimination victims from complaining to the EEOC, the
   courts and their employers. Id. at 2415.

                                                 41
Case 1:18-cv-25429-JG Document 130 Entered on FLSD Docket 12/17/2020 Page 42 of 55




   sexual harassment, there was a close temporary nexus between female employee’s filing

   administrative complaint of sexual harassment by coworker and adverse employment

   action consisting of employer’s acceding to other coworkers’ allegedly retaliatory

   requests not to be scheduled to work with employee on team tasks satisfied causation

   element of employee’s Title VII prima facie retaliation claim against employer).

          In fact, Courts sometimes analyze the merits of a retaliation claim while noting

   that the underlying discrimination claim need not be established -- an approach which

   would be unnecessary if a retaliation claim was automatically doomed if the underlying

   sexual harassment (or other Title VII violation, such as racial discrimination) failed. See

   generally Taylor v. Runyon, 175 F.3d 861, 868 (11th Cir. 1999) (“Under Title VII, it is well

   established that an employee need not prove the underlying claim of discrimination in

   order to establish a retaliation claim.”); see also Tipton v. Canadian Imperial Bank of

   Commerce, 872 F.2d 1491, 1494 (11th Cir. 1989) (internal citations omitted) (“Title VII

   prohibits an employer from discriminating against an employee who has opposed what

   she believes to be unlawful discrimination. The employee need not prove the underlying

   claim of discrimination which led to her protest. Instead, an employee’s opposition to

   discrimination is protected if she could reasonably form a good faith belie[f] that the

   discrimination in fact existed.”); Anderson v. Twitchell-A Tyco Int’l Co., 76 F. Supp. 2d 1279,

   1288 (M.D. Ala. 1999) (internal citations and quotations omitted) (“[T]he court notes that

   to recover for retaliation, a plaintiff need not prove the underlying claim of discrimination


                                                 42
Case 1:18-cv-25429-JG Document 130 Entered on FLSD Docket 12/17/2020 Page 43 of 55




   which led to her protest, so long as she had a reasonable good faith belief that the

   discrimination existed.”).

          Title VII prohibits an employer from retaliating against “any . . . employee[ ] . . .

   because [s]he has opposed any practice made an unlawful employment practice” by Title

   VII, “or because [s]he has made a charge, testified, assisted, or participated in any manner

   in an investigation, proceeding, or hearing under [Title VII].” 42 U.S.C. § 2000e-3(a). The

   first part of the anti-retaliation provision is known as the “opposition clause” and the

   second part as the “participation clause.” Gogel v. Kia Motors Mfg. of Ga., Inc., 967 F.3d

   1121, 1134 (11th Cir. 2020); see E.E.O.C. v. Total Sys. Servs., Inc., 221 F.3d 1171, 1174 (11th

   Cir. 2000).

          The elements of a prima facie case and the analytical framework for retaliation

   claims made under Title VII, the Florida Civil Rights Act, and § 1981, are the same. See,

   e.g., Gray v. City of Jacksonville, Fla., 492 F. App’x 1, 3 (11th Cir. 2012) (noting plaintiff’s

   claims of retaliation “under all three statutory frameworks (Title VII, § 1981, and the

   FCRA) must stand—or fall—together”). The Court therefore will analyze the Title VII

   and FCRA claims together.

          When a plaintiff relies on circumstantial evidence rather than direct evidence for

   a retaliation claim, we analyze a claim of Title VII and FCRA retaliation under the burden-

   shifting framework articulated in McDonnell Douglas Corp. v. Green, 411 U.S. 792, 93 S. Ct.

   1817 (1973). First, the employee must make a prima facie case showing that: (1) she


                                                 43
Case 1:18-cv-25429-JG Document 130 Entered on FLSD Docket 12/17/2020 Page 44 of 55




   engaged in statutorily protected conduct; (2) she suffered an adverse employment action;

   and (3) there is a causal connection between the two. Next, the burden shifts to the

   employer to articulate a nondiscriminatory reason for the adverse action. If the employer

   does so, the burden shifts back to the employee to produce evidence that the employer’s

   reason is pretextual. See Lewis v. Blue Bird Corp., No. 20-11397, 2020 WL 6882056, at *2

   (11th Cir. Nov. 24, 2020); McCann v. Tillman, 526 F.3d 1370, 1375 (11th Cir. 2008); see also

   Brown v. Alabama Dept. Of Transp., 597 F.3d 1160, 1181 (11th Cir. 2010).

          Title VII’s protections are not limited to formal complaints of discrimination;

   informal complaints may constitute protected activity as well. Furcron v. Mail Ctrs. Plus,

   LLC, 843 F.3d 1295, 1310 (11th Cir. 2016). For a complaint to be considered a protected

   activity under Title VII, a plaintiff-employee must show that she “had a good faith,

   reasonable belief that the employer was engaged in unlawful employment practices.” Id.

   (quoting Little v. United Techs., Carrier Transicold Div., 103 F.3d 956, 960 (11th Cir. 1997)).

          This includes both a subjective prong -- that the plaintiff in good faith believed the

   employer was engaged in an unlawful employment practice -- and an objective prong --

   that her belief was objectively reasonable. Id. (quoting Little, 103 F.3d at 960); see also

   Herron-Williams v. Alabama State Univ., 805 F. App’x 622, 632 (11th Cir. 2020) (affirming

   summary judgment for defendant because plaintiff, a black female political science

   professor, failed to show that an email she sent to the university’s president constituted

   protected activity).


                                                 44
Case 1:18-cv-25429-JG Document 130 Entered on FLSD Docket 12/17/2020 Page 45 of 55




          “The objective reasonableness of her belief is measured by reference to controlling

   substantive law.” Id. (citing Butler v. Ala. Dep't of Transp., 536 F.3d 1209, 1214 (11th Cir.

   2008)). While a plaintiff is not required to prove that the conduct complained of was

   actually unlawful, she must still show that the conduct opposed was “close enough to

   support an objectively reasonable belief that it is.” Id. (quoting Clover v. Total Sys. Servs.,

   Inc., 176 F.3d 1346, 1351 (11th Cir. 1999)).

          To show a causal connection, an employee must demonstrate that “the decision-

   makers were aware of the protected conduct, and that the protected activity and the

   adverse action were not wholly unrelated.” McCann, 526 F.3d at 1376 (alterations

   adopted) (discussing causation required for a Title VII retaliation claim).

          Moreover, a plaintiff in a retaliation case need prove only that retaliatory animus

   was one factor in the adverse employment decision. See, e.g., Terry v. Ashcroft, 336 F.3d

   128, 140-41 (2d Cir. 2003).

          The employee “can demonstrate causation by showing close temporal proximity

   between the statutorily protected activity and the adverse employment action.” Martin v.

   Financial Asset Mgmt. Sys., Inc., 959 F.3d 1048, 1054 (11th Cir. 2020).

          Concerning the first element, involvement in a statutorily protected activity, it is

   undisputed that Plaintiff complained to Shechter and Everett about the harassing and

   intimidatory conduct of Garcia and Neuhof. Plaintiff says this constituted a protected

   activity. CB disagrees.


                                                  45
Case 1:18-cv-25429-JG Document 130 Entered on FLSD Docket 12/17/2020 Page 46 of 55




          Specifically, CB contends that there is no record evidence that Martinez ever

   complained about sexual harassment or discrimination. According to CB, Plaintiff never

   mentioned to CB sexual harassment or hostile work environment during the limited time

   she was embroiled in the dispute with Garcia and Neuhof and likewise did not complain

   about these concerns during her exit interview with the human resources department.

          Apparently, CB’s position is that Martinez did complain about Garcia and Neuhof

   to Shechter and Everett -- but that the complaint was, in effect, that they were boorish

   bullies and jerks, in general (as opposed to being sexual harassers).

          Given Neuhof’s use of the “C” word and other foul language in other emails and

   the tenor and language in Garcia’s threatening email and follow-up conversation about

   CB’s need to control this “woman,” the Undersigned concludes that summary judgment

   for CB on the ground that Plaintiff’s complaint to her supervisor did not relate to gender

   is unavailable. A reasonable jury could construe her complaint as meeting the

   requirement of engaging in statutorily protected activity. Of course, another reasonable

   jury could conclude to the contrary. But this two-alternative-scenarios observation is an

   illustration of what jury trials are all about in the first place.

          But Martinez is not yet out of the legal woods on her need to demonstrate that she

   engaged in statutorily protected activity. She must establish her good faith belief that CB

   had a duty to prevent the misconduct by the opposing experts and that it breached that

   duty. This is a close call. As discussed above, Martinez relies on authority holding an


                                                  46
Case 1:18-cv-25429-JG Document 130 Entered on FLSD Docket 12/17/2020 Page 47 of 55




   employer liable for the discriminatory conduct of non-employees, such as customers in a

   store or restaurant or an independent contractor in the workplace. In effect, she seeks to

   extend that liability theory to discrimination by non-employees outside of the workplace

   (bur related to the employee’s work). Although the Undersigned ultimately rejected that

   theory, the approach Plaintiff urges is “close enough” to support an objectively

   reasonable belief that CB should have taken steps against Garcia and Neuhof even though

   they were not employees.

         Returning to the three elements, CB does not attack the causation factor. Rather,

   its primary challenge is to the second factor. Specifically, CB contends that Martinez did

   not suffer a materially adverse employment action.

         As noted in Doe v. Dekalb County Sch. Dist., 145 F.3d 1441, 1449 (11th Cir. 1988) and

   as used by trial and appellate courts, the Eleventh Circuit uses an objective test for

   determining whether an employment action is adverse:

         A plaintiff must prove that a reasonable person in her position would view
         the employment action in question as adverse. Not everything that makes
         an employee unhappy is an actionable adverse action, otherwise every
         trivial personnel action that an irritable chip-on-the-shoulder employee did
         not like would form the basis of a discrimination suit.

   Greene v. Loewenstein, Inc., 99 F. Supp. 2d 1373, 1382 (S.D. Fla. 2000) (internal citation

   omitted) (emphasis added). To establish an adverse employment action, a plaintiff must

   show a “serious and material” change in the terms, conditions or privileges of

   employment. David v. Town of Lake Park, 245 F.3d 1232, 1239 (11th Cir. 2001).


                                              47
Case 1:18-cv-25429-JG Document 130 Entered on FLSD Docket 12/17/2020 Page 48 of 55




          “Although the [McDonnell Douglas test] does not require any direct economic

   consequences, the employer’s action must impact the “terms, conditions, or privileges”

   of the plaintiff’s job in a “real and demonstrable way,” and the asserted impact cannot be

   speculative and must at least have a “tangible adverse effect” on the plaintiff’s

   employment. Id.

          Moreover, “federal courts do not sit as ‘super-personnel department[s]’ that

   reexamine an employer’s business decisions.” Medearis v. CVS Pharmacy, Inc., 646 F. App’x

   891, 897 (11th Cir. 2016) (citing Town of Lake Park, 245 F.3d at 1244).

          Typically, an adverse employment action will “affect continued employment or

   pay—things like terminations, demotions, suspensions without pay, and pay raises or

   cuts—as well as other things that are similarly significant standing alone.” Monaghan v.

   Worldpay US, Inc., 955 F.3d 855, 860 (11th Cir. 2020); see also Henderson v. City of

   Birmingham, Ala., 826 F. App’x 736, 741 (11th Cir. 2020).

          An adverse employment action extends to actions which fall short of ultimate

   decisions. See Wideman v. Wal-Mart Stores, Inc., 141 F.3d 1453 (11th Cir. 1998). Therefore,

   “actions such as undeserved negative job evaluations, demotions, disadvantageous

   transfers, or toleration of harassment are actionable . . .” Graham v. State Farm Mut. Ins.

   Co., 193 F.3d 1274, 1283 (11th Cir. 1999); see Dekalb Cnty., 145 F.3d at 1446 (“[A] transfer

   may sometimes constitute an adverse action.”).

          But a “purely lateral transfer . . . if not accompanied by any change in position,


                                                48
Case 1:18-cv-25429-JG Document 130 Entered on FLSD Docket 12/17/2020 Page 49 of 55




   title, or salary, and that does not require significant retraining or result in loss of prestige

   or opportunities for promotion is not an adverse employment action.” Shah v. Clark

   Atlanta University, Inc., No. 97-CV3786CAM, 1999 WL 1042979, at *8 (N.D. Ga. July 20,

   1999) (citing Dekalb Cnty., 145 F.3d at 1449-50, 1453); see also Dekalb Cnty, 145 F.3d at 1453

   (“Any adversity must be material; it is not enough that a transfer imposes some de

   minimis inconvenience or alteration of responsibilities.”); Williams v. Bristol-Myers Squibb

   Co., 85 F.3d 270, 274 (7th Cir. 1996) (“Obviously a purely lateral transfer, that is, a transfer

   that does not involve a demotion in form or substance, cannot rise to the level of a

   materially adverse employment action. A transfer involving no reduction in pay and no

   more than minor change in working conditions will not do either.”); Hudson v. Southern

   Ductile Casting Corp., 849 F.2d 1372, 1375 (11th Cir. 1988) (finding that plaintiff’s alleged

   demotion to position of plant guard, which resulted in no reduction in pay or loss of

   benefits, could not support Title VII action).

          Therefore, an assessment of Martinez’s evidence of the so-called adverse

   employment action (or actions) and CB’s evidence-based explanation of the actions in

   question is necessary to determine if CB’s summary judgment motion on this point

   should be granted.

          As a threshold matter, there is no doubt that there is no one-time, significant event.

   CB did not terminate Martinez. To the contrary, she voluntarily resigned approximately

   15 months after the incident. CB did not place her on suspension. CB did not officially


                                                 49
Case 1:18-cv-25429-JG Document 130 Entered on FLSD Docket 12/17/2020 Page 50 of 55




   demote her. It did not directly pressure her to resign. In fact, it offered her the opportunity

   to continue to work on projects after she left. And CB did not transfer her to another

   office.

             Nevertheless, Martinez points to a smorgasbord of different events which, in her

   mind, evidence retaliation. And, to the extent that CB challenges the legal significance of

   the employment-related actions, Martinez argues that a jury should decide the issue.

             Not surprisingly, CB stridently disagrees about the interpretation of the events,

   and also mounts a factual challenge to one of Plaintiff’s primary theories: that CB reduced

   her compensation after she complained about the competing experts’ misconduct.

             The Eleventh Circuit has noted that the Burlington N. & Santa Fe Ry. Co. v. White,

   126 S. Ct. 2405, 2417 (2006) “adverse employment action” standard for retaliation cases is

   significantly more liberal than the standard previously applied in this Circuit, stating that

   Burlington “strongly suggests that it is for a jury to decide whether anything more than

   the most petty and trivial actions against an employee should be considered ‘materially

   adverse’ to him and thus constitute adverse employment actions.” Crawford, 529 F.3d at

   974 n.13; see also Booth v. Pasco Cnty., Fla., 829 F. Supp. 2d 1180, 1191 (M.D. Fla. 2011).

             Moreover, “while some adverse actions may not individually rise to the level of

   an adverse employment action under Title VII, the Court may consider adverse actions

   collectively to determine whether the totality of the alleged actions rise to the a level of

   substantiality to constitute unlawful retaliation.” Booth, 829 F. Supp. 2d at 1191 (emphasis


                                                 50
Case 1:18-cv-25429-JG Document 130 Entered on FLSD Docket 12/17/2020 Page 51 of 55




   added) (quoting Cote v. Shinseki, No. 8:07-cv-1524-T-TBM, 2009 WL 1537901, at *5 (M.D.

   Fla. June 2, 2009); Shannon v. Bellsouth Telecomms., Inc., 292 F.3d 712, 716 (11th Cir. 2002);

   see also Henderson v. Dade Cnty. Police Benev. Ass’n, Inc., No. 14-20321, 2014 WL 3591600

   (S.D. Fla. July 18, 2014) (discussing principles above and concluding that plaintiff’s

   allegations were sufficient to demonstrate an adverse employment action).

          Before pinpointing the specific events which Martinez focuses on to support her

   retaliation theory, the Undersigned notes that “the significance of any given act of

   retaliation will often depend upon the particular circumstances.” Burlington, 126 S. Ct. at

   2414. The Supreme Court’s Burlington analysis provides helpful guidance for

   determining the significance, if any, of the “particular circumstances”:

          Context matters. “The real social impact of workplace behavior often
          depends on a constellation of surrounding circumstances, expectations, and
          relationships which are not fully captured by a simple recitation of the
          words used or the physical acts performed.” Oncale, supra, at 81-82, 118 S.Ct.
          998. A schedule change in an employee’s work schedule may make little
          difference to many workers, but may matter enormously to a young mother
          with school-age children. Cf., e.g., Washington, supra, at 662 (finding flex-
          time schedule critical to employee with disabled child). A supervisor’s
          refusal to invite an employee to lunch is normally trivial, a nonactionable
          petty slight. But to retaliate by excluding an employee from a weekly
          training lunch that contributes significantly to the employee’s professional
          advancement might well deter a reasonable employee from complaining
          about discrimination. See 2 EEOC 1998 Manual § 8, p. 8-14. Hence, a legal
          standard that speaks in general terms rather than specific prohibited acts is
          preferable, for an “act that would be immaterial in some situations is
          material in others.” Washington, supra, at 661.

   Id. at 2415-16 (emphasis added).

          One of Martinez’s chief points is that she claims that CB limited her involvement

                                                51
Case 1:18-cv-25429-JG Document 130 Entered on FLSD Docket 12/17/2020 Page 52 of 55




   in cases where Garcia’s accounting firm was involved, arguing that this reduction in

   assignments is “extremely significant.” [ECF No. 105, p. 18]. She argues that Garcia

   handled high-profile cases, where she would (if involved as an expert) get exposure to

   judges and high-profile family law attorneys who might later ask her to be retained on

   their cases. This, she says, would have helped her in obtaining a promotion and in

   increasing her book of business.

          According to Martinez’s theory, CB’s decision to reassign her to less-prestigious

   cases where Garcia was not an expert damaged her professional reputation and hurt her

   chances for advancement, promotion and the ability to earn more compensation.

   Therefore, she brands the case reassignment as a material adverse employment action in

   a “niche industry” involving a “relatively few number of persons active in this area of

   family law litigation.” Id.

          Voicing a similar concern, Martinez contends that Everett failed to invite her to

   attend depositions, mediations, or hearings where Garcia or Neuhof were going to be

   present. She says she also noticed that her involvement in the cases where Garcia’s firm

   was involved became limited to office work, which was a “significant change” from her

   involvement before she complained in September 2016. Id. at p. 19.

          In addition to the decreased involvement in Garcia firm cases, Plaintiff contends

   that CB retaliated by failing to give her a yearly performance review, which she says is a

   “very subtle and insidious type of retaliation.” Id. at p. 20. She argues eligibility to be


                                               52
Case 1:18-cv-25429-JG Document 130 Entered on FLSD Docket 12/17/2020 Page 53 of 55




   promoted to senior manager but then notes that this could not be achieved without the

   annual performance review.

         Pointing to her previous positive yearly performance reviews and the absence of

   write-ups for disciplinary issues in her personnel file, Martinez contends that Shechter’s

   “neutral review” (when she listed CB as her prior employer and sought new

   employment) and the “not eligible for rehire” status in her personnel file are all further

   evidence of an adverse employment action needed to support a retaliation claim. Id. at p.

   22.

         CB disputes the argument that these actions and events constitute an adverse

   employment action. It notes that CB’s family law support team in Coral Gables handled

   400 to 500 cases per year and that Martinez recalled only four cases where Garcia’s firm

   was the competing forensic accounting expert. Thus, CB argues, having less involvement

   in the Garcia cases is not legally significant because Martinez’s involvement was “always

   an immaterial portion of her workload.” [ECF No. 117, p. 5]. Moreover, at the hearing,

   CB took issue with the notion that Garcia handled primarily “high-profile” cases.

         Moreover, CB emphasizes that Martinez was promoted after the September 2016

   incidents with the Garcia firm (though Martinez said the decision to promote her was

   made before those incidents). CB also notes that Martinez received an increase in her

   compensation after the misconduct by Garcia and Neuhof.

         At bottom, Plaintiff has barely scraped together sufficient evidence to prevent an


                                              53
Case 1:18-cv-25429-JG Document 130 Entered on FLSD Docket 12/17/2020 Page 54 of 55




   adverse summary judgment ruling on the adverse employment action issue. It is certainly

   more prudent to permit a jury to assess Plaintiff’s theory.

          On the other hand, given that Martinez seems to have earned more compensation

   at CB after she complained about Garcia and Neuhof and given that she resigned (and

   waited 15 months to do so) and then still worked for CB for several weeks, she will have

   a daunting challenge at trial to convince a jury that she in fact suffered an adverse

   employment action. See Crawford v. Carroll, 529 F.3d at 964 n.1 (explaining that the “facts”

   stated in a summary judgment context -- which are viewed in favor of the nonmoving

   party, “may not be the actual facts nor all of the facts.”).

          Martinez says that CB reduced her assignments in Garcia-involved cases, an

   allegation which CB challenges. But, even if true, the notion that Martinez complained

   about Garcia and Neuhof but then rejected the CB offer to remove her from Garcia cases

   and actually wanted to still be involved in Garcia cases involves a scenario which a jury

   might find fundamentally illogical. On the other hand, perhaps a jury could discern a

   viable theory to permit these seemingly inconsistent positions to remain without reaching

   a verdict in CB’s favor.

   IV.    Conclusion

          Although the conduct of Garcia and Neuhof is reprehensible, that does not

   necessarily and automatically create liability for CB. Martinez’s effort to extend Title VII

   and FCRA liability to an employer for misconduct perpetrated by a non-employee


                                                 54
Case 1:18-cv-25429-JG Document 130 Entered on FLSD Docket 12/17/2020 Page 55 of 55




   outside of the workplace is, while creative, insufficient to generate liability against CB.

          The few factors proffered by Martinez to shore up her hostile work environment

   claim are too feeble to escape an adverse summary judgment ruling for CB.

          Her retaliation claims are reed-thin and, although barely enough to avoid

   summary judgment, will undoubtedly confront substantial hurdles at trial. Martinez

   might be able to persuade a reasonable jury to accept her retaliation concept, but it is also

   a reality that a jury could easily reject the approach. Thus, absent a settlement, Martinez

   will get to display her retaliation claims to a jury and hope for the best. Cf. Debose v. USF

   Board of Trustees, 811 F. App’x 547 (11th Cir. 2020) (affirming order granting employer’s

   motion for a judgment as a matter of law to employer after jury returned verdict for

   employee on discrimination and retaliation claims).

          DONE AND ORDERED in Chambers, in Miami, Florida, on December 17, 2020.




   Copies furnished to:
   All counsel of record




                                                55
